On Application for a Rehearing.
Taliaferro, J.
In the application for a rehearing in this case, the question as to the constitutionality of the act of the Legislature under which the judgment against the defendant was rendered, is pressed upon the consideration of this court. We are not aware of the existence of any constitutional provision making it imperative upon the Legislature to accord a trial by jury in all civil cases. It was competent for the law-making power to provide that cases like the one before us should be tried without the intervention of a jury. Therefore it had the right to prescribe, as it did in this class of cases, that issues of the sort here presented should be tried by a jury, if any party to the suit pray for a jury; and to provide, in the event the jury do not agree, or fail to render a verdict either for the plaintiff or defendant, that the case be determined by the judge.
No facts appear on the record showing that the damages awarded are excessive.
The application for a rehearing is refued.
Rehearing refused.